DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims 
This action is in reply to the response received on 16 May 2022.
Claims 1, 5 and 10 have been amended.
Claims 1-10 are pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-9 are directed to a system and claim 10 is directed to a method.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of recommendations of products.  Specifically, representative claim 10 recites the abstract idea of: 
track a customer in a shop;
extracting a purchased product purchased by the customer targeted for a recommendation from a purchased product target table configured to store the purchased product; 
extracting products to be recommended in view of the purchased product as products to be recommended for the customer by referring to a recommendation table configured to store a combination of the purchase product, products to be recommended in view of the purchase product, and product areas in a shop to which the recommendation products belong; 
generating, based on results of tracking the customer in the shop, a flow line history table configured to store a flow ,line date of the customer targeted for the recommendation, a customer identification number, and a product area as a flow line history; 
extracting an exclusion area from an exclusion area target table configured to store an area in the shop where a staying time based on the flow line history of the customer targeted for a recommendation exceeds a predetermined staying time as the exclusion area; 
extracting the product area that matches the exclusion area by referring to the recommendation table; and 
extracting the products included in the recommendation table that are different from the purchased products and products belonging to the exclusion area as products to be recommended for the customer targeted for the recommendation; and 
display to the customer a result of extracting the products to be recommended for the customer. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 10 recites the abstract idea of recommendations of products, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claims recite features of a recommendation table that keeps information of purchase products, information relating to stored purchased products that have been purchased by a customer targeted for recommendation, and extracting products to be recommended for the customer, thereby making this a sales activity or behavior.  Thus, representative claim 10 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.   In this case, representative claim 10  includes the additional elements of controlling one or more cameras and controlling a display. These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 10 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of controlling one or more cameras and controlling a display recited in the independent claim 10 are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 10 is ineligible.
Independent claim 1 is similar in nature to representative claim 10 and Step 2A, Prong 1 analysis is the same as above for representative claim 10.  It is noted that in independent claim 1 includes the additional elements of one or more cameras installed in a shop and networked to at least one hardware processor, a memory storing instructions, at least one hardware processor configured to execute the instructions and a processing system. The Applicant’s specification does not provide any discussion or description of one or more cameras installed in a shop and networked to at least one hardware processor, a memory storing instructions, at least one hardware processor configured to execute the instructions and a processing system in claim 1, as being anything other than generic elements. Thus, the claimed additional elements of claim 1 are merely a generic elements and the implement of the element merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claim 1 does not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claim 1, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 1 is ineligible. 
Dependent claims 2-9 do not aid in the eligibility of the independent claim 1.  The claims of 2-9 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
It is noted that dependent claim 8 includes the additional elements of a Point of Sales (POS) terminal, and a flow line generational terminal, and claim 9 includes the additional elements of a shopping cart information in an Electronic Commerce (EC) site.  Applicant’s specification does not provide any discussion or description of the recited additional elements as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they are merely being used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).   Accordingly, claims 8-9 are directed towards an abstract idea. Additionally, the additional elements of claims 8-9, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 2-9 are ineligible. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 1-2, 4-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison, S. (PGP No. US 2015/0026010 A1) in view of Acott, T., et al. (PGP No. US 2017/0255985 A1) and Liu, S. (PGP No. US 2017/0200211 A1). 

Claim 1-
Ellison discloses an information processing system comprising:
one or more cameras installed in a shop and networked to at least one hardware processor (Ellison, see: paragraph [0030] disclosing “system provider 200” and “computing system  that is connected through a network to a system provider device ” and “plurality of sensors 212 are positioned around the merchant physical location” and “enable the tracking and monitoring” and “sensors 212 may include cameras”; and see: paragraph [0093] disclosing “system provider device 809 may each include one or more processors); 
a memory storing instructions (Ellison, see: paragraph [0093] disclosing “memories, and other appropriate components for executing instructions”); and 
at least one hardware processor configured to execute the instructions to implement (Ellison, see: paragraph [0093] disclosing “system provider device 809 may each include one or more processors, memories, and other appropriate components for executing instructions”):
controlling the one or more cameras to track a customer in the shop (Ellison, see: paragraph [0030] disclosing “a plurality of sensors 212 are positioned around the merchant physical location 200 and may be coupled to the system provider device 211 to enable [i.e., controlling the one or more cameras] the tracking and monitoring of customers within the merchant physical location 200 as discussed below. The sensors 212 may include cameras”);  
a recommendation indicating a purchase product, products to be recommended in view of the purchase product, and product areas in the shop to which the recommendation products belong (Ellison, see: paragraph [0042] disclosing “collection and storage (e.g., in the database accessible by the system provider device 211 and in association with customer account retrieved at block 104” and “customer actions”; and see: [0055] disclosing “customer account information retrieved at block 104…previous customer tracking information”; and see: paragraph [0056] disclosing “tracked location of the customer within the physical location may be used to determine one or more products to recommend to the customer” and “may coincide with a particular product type [i.e., purchase product]…used to determine a recommended product at block 114” and “determine a recommended product that is located in that particular area [i.e., product area in the shop to which the recommendation products belong]”); 
a purchased product target indicating a purchased product purchased by the customer targeted for a recommendation (Ellison, see: paragraph [0042] disclosing “collection and storage (e.g., in the database accessible by the system provider device 211 and in association with customer account retrieved at block 104” and “customer actions”; and see: [0055] disclosing “customer account information retrieved at block 104…previous customer tracking information”; and see: paragraph [0059] disclosing “the purchase history or histories retrieved for the customer may be used to determine one or more products to recommended to the customer at block 114” and “plurality of products purchased”);   
generating, based on results of controlling the one or more cameras to track the customer in the shop, a flow line history for flow line date of the customer targeted for the recommendation, a customer identification number, and a product area as a flow line history (Ellison, see: paragraph [0037] disclosing “customer account number [i.e., a customer identification number]”; and see: paragraph [0043] disclosing “timing data” and “how long that customer may stop in an aisle 208 at a particular location adjacent a product area 206 [i.e., product area as a flow line history]”; and see: paragraph [0087] disclosing “the products viewed 718 at the merchant physical location include, for each product viewed, an image of the product viewed, an amount of time the customer 604 spent viewing that product, and a date [i.e., flow line date] the customer 604 viewed the product” and “such information allows for targeting product recommendations by a merchant at the merchant physical location 600”); 
generating, based on the results of controlling the one or more cameras to track the customer in the shop, an exclusion area of area in the shop where a staying time based on the flow line history of the customer targeted for a recommendation for a staying time as an exclusion area (Ellison, see: paragraph [0027] disclosing “using information such as time spent in designation locations [i.e., generating exclusion area] in the merchant physical location…product recommendations may be determined”; and see: paragraph [0044] disclosing “block 110 where products viewed by the identified customer are tracked” and “a customer stopping in an aisle 208 [i.e., staying time as an exclusion area] for a particular length of time [i.e., predetermined staying time] next to a particular portion of a product area 206”; and see: paragraph [0056] disclosing “tracked location of the customer within the physical location may be used to determine one or more products to recommend to the customer”; and see: paragraph [0070] disclosing “information also includes timing data 406b (e.g., ‘Time in aisle: 3 m 27 s’) [i.e., an area in the shop where a staying time based on flow line history of the customer] that may have been tracked at block 108 of the method 100 and that includes”; Also see: FIG. 4d);  
extracting the products included in the recommendation that are different from the purchased products and products belonging to the exclusion area as the products to be recommended for the customer targeted for the recommendation (Ellison, see: paragraph [0027] disclosing “using information such as time spent in designation locations [i.e., exclusion area] in the merchant physical location…product recommendations may be determined [i.e., extracting the products]”; and see: paragraph [0059] disclosing “a plurality of recent purchases by the customer may be used to determine products that should not be recommended to the identified customer”);  and
 controlling a display to display a result of extracting the products to be recommended for the customer (Ellison, see: paragraph [0077] disclosing “a recommended products button 504e for displaying products recommended for the customer 306 in the merchant physical location 300”). 
Although Ellison does disclose cameras to track a customer in the shop and based on the tracking, a recommendation indicating a purchase product and products to be recommended in view of the product and product areas where the products belong, as well as the purchased products that were purchased by a customer that is targeted for a recommendation, and a flow line history of a customer targeted for a recommendation, Ellison does not disclose a table specifically for recommendations, does not disclose a table specifically for purchased products, and does not disclose a specific table for the flow line history. Further, Ellison does disclose that there is a control for a display of the recommendations for a customer. However, the recommendations that are viewable, are presented to a merchant device and is not displayed on a customer device. Ellison does not disclose: 
storing a recommendation table; 
storing purchased product table; 
a table; 
display to the customer a result of products to be recommended;  
Acott however, does teach: 
storing a recommendation table (Acott, see: paragraph [0033] teaching “associate item listings with individuals and store the association in the storage module 250. In some example embodiments, the recommendation server 130 uses a database table in the storage module 250”; and see: paragraph [0034] teaching “listing module 240 is configured to select an item listing as a recommended item listing for an individual”); 
storing purchased product table (Acott, see: paragraph [0033] teaching “associate item listings with individuals and store the association in the storage module 250. In some example embodiments, the recommendation server 130 uses a database table in the storage module 250 to associate item listings for items purchased for individuals with the individual for which the item was purchased”); 
a table (Acott, see: paragraph [0032] teaching “tracking module 220 stores information about the events and the associations between the events and the individuals in a relational database. For example, an event table including rows of the form (date, event name, event id), an individual table including rows of the form (individual name, individual id), and an association table including rows of the form (giving individual id, receiving individual id, event id, association id) may be used”); 
display to the customer a result of products to be recommended (Acott, see: paragraph [0041] teaching “a user interface suitable for displaying sets of recommended item listings associated with different recipients” and “Each item listing includes an image, a description, and a price” and “indicates that the item listings 720, 730, and 740 are recommended listings for the shopping user”).   
This step of Acott is applicable to system of Ellison, as they both share characteristics and capabilities, namely, they are directed to item recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ellison to include the features of storing a recommendation table, storing purchased product table, a table and display to the customer a result of products to be recommended, as taught by Acott..  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Ellison to improve a recommendation selection for items for customers based on past user behaviors and interactions (Acott, see: paragraph [0019]).

Although Ellison does disclose that based on the tracking of a customer in the shop, a staying time based on the flow line history may be determined. However, Ellison does not disclose that the staying time has an exceeding predetermined staying time for a customer. Ellison does not disclose: 
time based on the history of a customer exceeds a predetermined stay time; 
Liu, however, does teach: 
time based on the history of a customer exceeds a predetermined stay time (Liu, see: paragraph [0024] teaching “information about a living scenario of the user may be acquired” and “may include at least one or any combination of the following browsing behavior characteristics: an accumulated time of a browsing behavior of the user starting from a particular start time point (for example, starting from 0:00 of the day) exceeds a first time threshold; a time length of a continuous browsing behavior of the user exceeds the first time threshold; or a time length of a browsing behavior of the user on at least one specified website (which may include an accumulated time length starting from a particular start time point, or a time length of a duration of one time of browsing) exceeds the first time threshold”). 
 This step of Liu is applicable to system of Ellison, as they both share characteristics and capabilities, namely, they are directed to targeting commodities for users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ellison to include the feature of the time based on the history of a customer exceeds a predetermined time,  as taught by Liu..  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Ellison to provide better target commodities for a customer based on behaviors of a user (Liu, see: paragraph [0006]). 
Claim 2-
Ellison in view of Acott and Liu teach the information processing system according to Claim 1, as described above.
Ellison discloses further comprising: 
a distribution target product (Ellison, see: paragraph [0048] disclosing “the products selected by the customer for purchase may be tracked”),
 wherein the at least one hardware processor is further configured to execute the instructions to implement the products to be recommended for distribution that have been extracted in the distribution target product table (Ellison, see: paragraph [0076] disclosing “determining products to purchase”).
Although Ellison does disclose an extraction with products to be recommended for distribution, Ellison does not disclose that the extraction of products that are to be recommended are stored.  Ellison does not explicitly disclose: 
a product table; 
storing the products to be recommended;
Acott, however, does teach: 
a product table (Acott, see: paragraph [0033] teaching “associate item listings with individuals and store the association in the storage module 250. In some example embodiments, the recommendation server 130 uses a database table in the storage module 250 to associate item listings for items purchased for individuals with the individual for which the item was purchased”); 
storing the products to be recommended (Acott, see: paragraph [0033] teaching “associate item listings with individuals and store the association in the storage module 250. In some example embodiments, the recommendation server 130 uses a database table in the storage module 250”; and see: paragraph [0034] teaching “listing module 240 is configured to select an item listing as a recommended item listing for an individual”). 
This step of Acott is applicable to system of Ellison, as they both share characteristics and capabilities, namely, they are directed to item recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ellison to include the features of storing the products to be recommended, as taught by Acott..  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Ellison to improve a recommendation selection for items for customers based on past user behaviors and interactions (Acott, see: paragraph [0019]).

Claim 4-
Ellison in view of Acott and Liu teach the information processing system according to Claim 1, as described above.
Ellison discloses further comprising: 
a purchase history configured to store payment information including a product in each payment (Ellison, see: paragraph [0042] disclosing “collection and storage (e.g., in the database accessible by the system provider device 211 and in association with customer account retrieved at block 104” and “customer actions”; and see: [0055] disclosing “customer account information retrieved at block 104…previous customer tracking information”; and see: paragraph [0059] disclosing “the purchase history or histories retrieved for the customer may be used to determine one or more products to recommended to the customer at block 114” and “plurality of products purchased”); and 
wherein at least one hardware processor is further configured to execute the instructions to implement calculating the priority for each of combination of the products included in the purchase history,  the combination of the products in the recommendation as the purchase product and the products to be recommended in view of the purchase product, stores the priority regarding the combination of the purchase product and the products to be recommended in view of the purchase product in the recommendation table, and product areas to which the recommendation products belong in the recommendation ((Ellison, see: paragraph [0087] disclosing “the system provider device may operate to rank the products viewed by amount of time spent viewing, date viewed, based on products currently being viewed in the merchant physical location 600, and/or using a variety of other product ranking criteria”; and see: paragraph [0111] disclosing “determine product recommendations for identified customers”). 
Although Ellison discloses a purchase history, Ellison does not disclose a table with the purchase history of a user, and does not disclose a recommendation table. Ellison does not disclose: 
recommendation table; 
a history table; 
Acott however, does teach: 
a recommendation table (Acott, see: paragraph [0033] teaching “associate item listings with individuals and store the association in the storage module 250. In some example embodiments, the recommendation server 130 uses a database table in the storage module 250”; and see: paragraph [0034] teaching “listing module 240 is configured to select an item listing as a recommended item listing for an individual”); 
a history table (Acott, see: paragraph [0033] teaching “associate item listings with individuals and store the association in the storage module 250. In some example embodiments, the recommendation server 130 uses a database table in the storage module 250 to associate item listings for items purchased for individuals with the individual for which the item was purchased”); 
This step of Acott is applicable to system of Ellison, as they both share characteristics and capabilities, namely, they are directed to item recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ellison to include the features of recommendation table and a history table, as taught by Acott..  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Ellison to improve a recommendation selection for items for customers based on past user behaviors and interactions (Acott, see: paragraph [0019]).

Claim 5-
Ellison in view of Acott and Liu teach the information processing system according to Claim 4, as described above.
Ellison discloses: 
wherein  the purchase history further stores a payment date, a payment number, and a payment cash register in each payment as the payment information (Ellison, see: paragraph [0038] disclosing “have associated a customer tracking account (e.g., an account used to associate the identity of a customer with that customers actions in the merchant physical location 200) [i.e., payment cash register in each payment] with the customer on a previous visit of that customer to the merchant physical location 200” and “the customer may have a payment account provided by a payment account provider or payment service provider such as, for example, PayPal Inc”), and
at least one hardware processor is further configured to execute the instructions to implement referring to the purchase history and the flow line history to specify a customer identification number of the customer who has stayed in the payment cash register at the payment date, determine a customer who corresponds to the specified customer identification number to be the customer targeted for a recommendation, and extracts a set of payment number and customer identification number as the customer information on the customer targeted for a recommendation (Ellison, see: paragraph [0037] disclosing “customer account number [i.e., a customer identification number]”; and see: paragraph [0038] disclosing “have associated a customer tracking account (e.g., an account used to associate the identity of a customer with that customers actions in the merchant physical location 200) [i.e., payment cash register in each payment] with the customer on a previous visit of that customer to the merchant physical location 200” and “the customer may have a payment account provided by a payment account provider or payment service provider such as, for example, PayPal Inc”; and see: paragraph [0043] disclosing “timing data” and “how long that customer may stop in an aisle 208 at a particular location adjacent a product area 206 [i.e., product area as a flow line history]”; and see: paragraph [0087] disclosing “the products viewed 718 at the merchant physical location include, for each product viewed, an image of the product viewed, an amount of time the customer 604 spent viewing that product, and a date [i.e., flow line date] the customer 604 viewed the product” and “such information allows for targeting product recommendations by a merchant at the merchant physical location 600”; Also see: paragraph [0093]).  
Although Ellison discloses a purchase history, Ellison does not disclose a table with the purchase history of a user, and does not disclose a recommendation table. Ellison does not disclose: 
recommendation table; 
a history table; 
Acott however, does teach: 
a recommendation table (Acott, see: paragraph [0033] teaching “associate item listings with individuals and store the association in the storage module 250. In some example embodiments, the recommendation server 130 uses a database table in the storage module 250”; and see: paragraph [0034] teaching “listing module 240 is configured to select an item listing as a recommended item listing for an individual”); 
a history table (Acott, see: paragraph [0033] teaching “associate item listings with individuals and store the association in the storage module 250. In some example embodiments, the recommendation server 130 uses a database table in the storage module 250 to associate item listings for items purchased for individuals with the individual for which the item was purchased”); 
This step of Acott is applicable to system of Ellison, as they both share characteristics and capabilities, namely, they are directed to item recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ellison to include the features of recommendation table and a history table, as taught by Acott..  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Ellison to improve a recommendation selection for items for customers based on past user behaviors and interactions (Acott, see: paragraph [0019]).

Claim 6-
Ellison in view of Acott and Liu teach the information processing system according to Claim 5, as described above.
Ellison discloses: 
wherein the at least one hardware processor is further configured to execute the instructions to implement  extracting the flow line history that corresponds to a customer identification number of the customer targeted for a recommendation from the flow line history,  and stores an area in which the customer targeted for a recommendation has stayed for more than a predetermined staying time among product areas in the extracted flow line history in the exclusion area target as an exclusion area (Ellison, see: paragraph [0037] disclosing “customer account number [i.e., a customer identification number]”; and see: [0042] disclosing “collection and storage (e.g., in the database accessible by the system provider device 211 and in association with customer account retrieved at block 104” and “customer actions”; and see: [0043] disclosing “timing data” and “how long that customer may stop in an aisle 208 at a particular location adjacent a product area 206 [i.e., product area as a flow line history]”; and see: paragraph [0087] disclosing “the products viewed 718 at the merchant physical location include, for each product viewed, an image of the product viewed, an amount of time the customer 604 spent viewing that product, and a date [i.e., flow line date] the customer 604 viewed the product” and “such information allows for targeting product recommendations by a merchant at the merchant physical location 600”). 
Although Ellison discloses a purchase history, Ellison does not disclose a table with the purchase history of a user, and does not disclose a recommendation table. Ellison does not disclose: 
a history table; 
Acott however, does teach: 
a history table (Acott, see: paragraph [0033] teaching “associate item listings with individuals and store the association in the storage module 250. In some example embodiments, the recommendation server 130 uses a database table in the storage module 250 to associate item listings for items purchased for individuals with the individual for which the item was purchased”); 
This step of Acott is applicable to system of Ellison, as they both share characteristics and capabilities, namely, they are directed to item recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ellison to include the feature of a history table, as taught by Acott..  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Ellison to improve a recommendation selection for items for customers based on past user behaviors and interactions (Acott, see: paragraph [0019]).

Claim 7-
Ellison in view of Acott and Liu teach the information processing system according to Claim 5, as described above.  
Ellison discloses:
wherein the at least one hardware processor is further configured to execute the instructions to implement extracting the payment information that corresponds to a payment number of the customer targeted for a recommendation from the purchase history, and stores the extracted payment information in the purchased product target (Ellison, see: paragraph [0042] disclosing “collection and storage (e.g., in the database accessible by the system provider device 211 and in association with customer account retrieved at block 104” and “customer actions”; and see: [0055] disclosing “customer account information retrieved at block 104…previous customer tracking information”; and see: paragraph [0059] disclosing “the purchase history or histories retrieved for the customer may be used to determine one or more products to recommended to the customer at block 114” and “plurality of products purchased”). 
Although Ellison discloses a purchase history, Ellison does not disclose a history table or a table that includes product information. Ellison does not disclose: 
Acott however, does teach: 
a history table (Acott, see: paragraph [0033] teaching “associate item listings with individuals and store the association in the storage module 250. In some example embodiments, the recommendation server 130 uses a database table in the storage module 250 to associate item listings for items purchased for individuals with the individual for which the item was purchased”); 
a table (Acott, see: paragraph [0032] teaching “tracking module 220 stores information about the events and the associations between the events and the individuals in a relational database. For example, an event table including rows of the form (date, event name, event id), an individual table including rows of the form (individual name, individual id), and an association table including rows of the form (giving individual id, receiving individual id, event id, association id) may be used”); 
This step of Acott is applicable to system of Ellison, as they both share characteristics and capabilities, namely, they are directed to item recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ellison to include the features of a history table and a table, as taught by Acott..  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Ellison to improve a recommendation selection for items for customers based on past user behaviors and interactions (Acott, see: paragraph [0019]).

Claim 10-
Ellison discloses an information processing method comprising:
controlling one or more cameras to track a customer in a shop (Ellison, see: paragraph [0030] disclosing “a plurality of sensors 212 are positioned around the merchant physical location 200 and may be coupled to the system provider device 211 to enable [i.e., controlling the one or more cameras] the tracking and monitoring of customers within the merchant physical location 200 as discussed below. The sensors 212 may include cameras”); 
 extracting a purchased product purchased by the customer targeted for a recommendation from a purchased product target configured to store the purchased product (Ellison, see: paragraph [0042] disclosing “collection and storage (e.g., in the database accessible by the system provider device 211 and in association with customer account retrieved at block 104” and “customer actions”; and see: [0055] disclosing “customer account information retrieved at block 104…previous customer tracking information”; and see: paragraph [0056] disclosing “tracked location of the customer within the physical location may be used to determine one or more products to recommend to the customer” and “may coincide with a particular product type …used to determine a recommended product at block 114” and “determine a recommended product that is located in that particular area [i.e., product area in the shop to which the recommendation products belong]”);
 extracting products to be recommended in view of the purchased product as products to be recommended for the customer by referring to a recommendation configured to store a combination of the purchase product, products to be recommended in view of the purchase product, and product areas in a shop to which the recommendation products belong (Ellison, see: paragraph [0042] disclosing “collection and storage (e.g., in the database accessible by the system provider device 211 and in association with customer account retrieved at block 104” and “customer actions”; and see: [0055] disclosing “customer account information retrieved at block 104…previous customer tracking information”; and see: paragraph [0056] disclosing “tracked location of the customer within the physical location may be used to determine one or more products to recommend to the customer” and “may coincide with a particular product type [i.e., purchase product]…used to determine a recommended product at block 114” and “determine a recommended product that is located in that particular area [i.e., product area in the shop to which the recommendation products belong]”);
generating, based on results controlling the one or more cameras to track the customer in the shop, a flow line history configured to store a flow line date of the customer targeted for the recommendation, a customer identification number, and a product area as a flow line history (Ellison, see: paragraph [0027] disclosing “using information such as time spent in designation locations [i.e., exclusion area] in the merchant physical location…product recommendations may be determined”; and see: [0037] disclosing “customer account number [i.e., a customer identification number]” and see: paragraph [0044] disclosing “block 110 where products viewed by the identified customer are tracked” and “a customer stopping in an aisle 208 [i.e., staying time as an exclusion area] for a particular length of time [i.e., predetermined staying time] next to a particular portion of a product area 206”; and see: paragraph [0056] disclosing “tracked location of the customer within the physical location may be used to determine one or more products to recommend to the customer”; and see: paragraph [0070] disclosing “information also includes timing data 406b (e.g., ‘Time in aisle: 3 m 27 s’) [i.e., an area in the shop where a staying time based on flow line history of the customer] that may have been tracked at block 108 of the method 100 and that includes”; Also see: FIG. 4d); 
 extracting an exclusion area from an exclusion area target table configured to store in the shop an area where a staying time based on the flow line history of the customer targeted for a recommendation for a predetermined staying time as the exclusion area (Ellison, see: paragraph [0027] disclosing “using information such as time spent in designation locations [i.e., exclusion area] in the merchant physical location…product recommendations may be determined”; and see: paragraph [0044] disclosing “block 110 where products viewed by the identified customer are tracked” and “a customer stopping in an aisle 208 [i.e., staying time as an exclusion area] for a particular length of time [i.e., predetermined staying time] next to a particular portion of a product area 206”; and see: paragraph [0056] disclosing “tracked location of the customer within the physical location may be used to determine one or more products to recommend to the customer”; and see: paragraph [0070] disclosing “information also includes timing data 406b (e.g., ‘Time in aisle: 3 m 27 s’) [i.e., an area in the shop where a staying time based on flow line history of the customer] that may have been tracked at block 108 of the method 100 and that includes”; Also see: FIG. 4d); 
extracting the product area that matches the exclusion area by referring to the recommendation table (Ellison, see: paragraph [0027] disclosing “using information such as time spent in designation locations [i.e., exclusion area] in the merchant physical location…product recommendations may be determined [i.e., extracting the products]”; and see: paragraph [0056] disclosing “tracked location of the customer within the physical location may be used to determine one or more products to recommend to the customer” and “may coincide with a particular product type [i.e., purchase product]…used to determine a recommended product at block 114” and “determine a recommended product that is located in that particular area”); and
 extracting the products included in the recommendation table that are different from the purchased products and products belonging to the exclusion area as  products to be recommended for the customer targeted for the recommendation (Ellison, see: paragraph [0027] disclosing “using information such as time spent in designation locations [i.e., exclusion area] in the merchant physical location…product recommendations may be determined [i.e., extracting the products]”; and see: paragraph [0059] disclosing “a plurality of recent purchases by the customer may be used to determine products that should not be recommended to the identified customer”);  and 
controlling a display to display to the result of extracting the products to be recommended for the customer (Ellison, see: paragraph [0077] disclosing “a recommended products button 504e for displaying products recommended for the customer 306 in the merchant physical location 300”). 
Although Ellison does disclose cameras to track a customer in the shop and based on the tracking, a recommendation indicating a purchase product and products to be recommended in view of the product and product areas where the products belong, as well as the purchased products that were purchased by a customer that is targeted for a recommendation, and a flow line history of a customer targeted for a recommendation, Ellison does not disclose a table specifically for recommendations, does not disclose a table specifically for purchased products, and does not disclose a specific table for the flow line history. Further, Ellison does disclose that there is a control for a display of the recommendations for a customer. However, the recommendations that are viewable, are presented to a merchant device and is not displayed on a customer device. Ellison does not disclose: 
storing a recommendation table; 
storing purchased product table; 
a table; 
display to the customer a result of products to be recommended;  
Acott however, does teach: 
storing a recommendation table (Acott, see: paragraph [0033] teaching “associate item listings with individuals and store the association in the storage module 250. In some example embodiments, the recommendation server 130 uses a database table in the storage module 250”; and see: paragraph [0034] teaching “listing module 240 is configured to select an item listing as a recommended item listing for an individual”); 
storing purchased product table (Acott, see: paragraph [0033] teaching “associate item listings with individuals and store the association in the storage module 250. In some example embodiments, the recommendation server 130 uses a database table in the storage module 250 to associate item listings for items purchased for individuals with the individual for which the item was purchased”); 
a table (Acott, see: paragraph [0032] teaching “tracking module 220 stores information about the events and the associations between the events and the individuals in a relational database. For example, an event table including rows of the form (date, event name, event id), an individual table including rows of the form (individual name, individual id), and an association table including rows of the form (giving individual id, receiving individual id, event id, association id) may be used”); 
display to the customer a result of products to be recommended (Acott, see: paragraph [0041] teaching “a user interface suitable for displaying sets of recommended item listings associated with different recipients” and “Each item listing includes an image, a description, and a price” and “indicates that the item listings 720, 730, and 740 are recommended listings for the shopping user”).   
This step of Acott is applicable to system of Ellison, as they both share characteristics and capabilities, namely, they are directed to item recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ellison to include the features of storing a recommendation table, storing purchased product table, a table and display to the customer a result of products to be recommended, as taught by Acott..  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Ellison to improve a recommendation selection for items for customers based on past user behaviors and interactions (Acott, see: paragraph [0019]).

Although Ellison does disclose that based on the tracking of a customer in the shop, a staying time based on the flow line history may be determined. However, Ellison does not disclose that the staying time has an exceeding predetermined staying time for a customer. Ellison does not disclose: 
time based on the history of a customer exceeds a predetermined stay time; 
Liu, however, does teach: 
time based on the history of a customer exceeds a predetermined stay time (Liu, see: paragraph [0024] teaching “information about a living scenario of the user may be acquired” and “may include at least one or any combination of the following browsing behavior characteristics: an accumulated time of a browsing behavior of the user starting from a particular start time point (for example, starting from 0:00 of the day) exceeds a first time threshold; a time length of a continuous browsing behavior of the user exceeds the first time threshold; or a time length of a browsing behavior of the user on at least one specified website (which may include an accumulated time length starting from a particular start time point, or a time length of a duration of one time of browsing) exceeds the first time threshold”). 
 This step of Liu is applicable to method of Ellison, as they both share characteristics and capabilities, namely, they are directed to targeting commodities for users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ellison to include the feature of the time based on the history of a customer exceeds a predetermined time,  as taught by Liu..  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Ellison to provide better target commodities for a customer based on behaviors of a user (Liu, see: paragraph [0006]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ellison in view of Acott, Liu and Sakai, M., et al. (PGP No. US 2016/0085816 A1). 

Claim 3-
Ellison in view of Acott and Liu teach the information processing system according to Claim 2, as described above. 
Ellison discloses further comprising:
 a product information master storage configured to store product information regarding products (Ellison, paragraph [0099] disclosing “merchant devices 804 may include a database identifying available products and/or services (e.g., collectively referred to as items) which may be made available for viewing and purchase by the customer”); 
wherein the distribution target product provides the products to be recommended for distribution and priority of each of the products to be recommended for distribution (Ellison, see: paragraph [0087] disclosing “the system provider device may operate to rank the products viewed by amount of time spent viewing, date viewed, based on products currently being viewed in the merchant physical location 600, and/or using a variety of other product ranking criteria”; and see: paragraph [0111] disclosing “determine product recommendations for identified customers”), and
 the at least one hardware processor is further configured to execute the instructions to implement extracting a predetermined number of products to be recommended for distribution from the distribution target product, generates distribution information by extracting product information regarding the products to be recommended for distribution from the product information master, and distributes the distribution information to a distribution destination (Ellison, see: paragraph [0087] disclosing “the system provider device may operate to rank the products viewed by amount of time spent viewing, date viewed, based on products currently being viewed in the merchant physical location 600, and/or using a variety of other product ranking criteria”; and see: paragraph [0111] disclosing “determine product recommendations for identified customers”).
Acott however, does teach: 
a product table (Acott, see: paragraph [0033] teaching “associate item listings with individuals and store the association in the storage module 250. In some example embodiments, the recommendation server 130 uses a database table in the storage module 250 to associate item listings for items purchased for individuals with the individual for which the item was purchased”); 
a table (Acott, see: paragraph [0032] teaching “tracking module 220 stores information about the events and the associations between the events and the individuals in a relational database” and “an individual table including rows of the form (individual name, individual id), and an association table including rows of the form (giving individual id, receiving individual id, event id, association id) may be used”); 
This step of Acott is applicable to system of Ellison, as they both share characteristics and capabilities, namely, they are directed to item recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ellison to include the features of a product table and a table, as taught by Acott..  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Ellison to improve a recommendation selection for items for customers based on past user behaviors and interactions (Acott, see: paragraph [0019]).

Although Ellison does disclose a ranking of recommendations for purchase, Ellison does not disclose that there is a predetermined number of products to be recommended and does not disclose that the products are in descending order of priority. Ellison does not disclose: 
extracting a predetermined number of products to be recommended in a descending order of the priority; 
Sakai, however, does teach: 
extracting a predetermined number of products to be recommended in a descending order of the priority (Sakai, see: paragraph [0089] teaching “recommendation item selector 224 may randomly select a predetermined number of recommendation items which is an upper limit”; and see: paragraph [0119] teaching “arranged in turn from the higher-ranking” and “when the first to third recommendation item lists ‘A, B, and C’”). 
 
This step of Sakai is applicable to system of Ellison, as they both share characteristics and capabilities, namely, they are directed to item recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ellison to include the feature of extracting a predetermined number of products to be recommended in a descending order of the priority, as taught by Sakai..  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Ellison to provide better recommendations for users (Sakai, see: paragraph [0020]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ellison, Acott, Liu and Harper, G., et al. (PGP No. US 2003/0163399 A1). 

Claim 8-
Ellison discloses the information processing system according to Claim 5, as described above.
Ellison discloses further comprising: 
a flow line generation (Ellison, see: paragraph [0043] disclosing “timing data” and “how long that customer may stop in an aisle 208 at a particular location adjacent a product area 206 [i.e., a flow line]”), wherein
stores the payment information in the purchase history when a product is purchased (Ellison, see: paragraph [0038] disclosing “the customer may have a payment account provided by a payment account provider or payment service provider such as, for example, PayPal Inc.”), and 
the flow line generation generates the flow line history of a customer and stores the generated flow line history in the flow line history (Ellison, see: paragraph [0042] disclosing “collection and storage (e.g., in the database accessible by the system provider device 211 and in association with customer account retrieved at block 104” and “customer actions”; and see: paragraph [0043] disclosing “timing data” and “how long that customer may stop in an aisle 208 at a particular location adjacent a product area 206 [i.e., product area as a flow line history]”).
Although Ellison does disclose a flow line generation and does disclose purchase histories of users, Ellison does not disclose a point of sale terminal or any type of terminal. Ellison does not disclose: 
a Point Of Sales (POS) terminal;
a terminal;
but Harper, however, does teach: 
a Point Of Sales (POS) terminal (Harper, see: paragraph [0079] teaches “customer accesses a kiosk” and “the customer purchases the product at  POS terminal”).
a terminal (Harper, see: paragraph [0079] teaches “the customer purchases the product at  POS terminal”). 
This step of Ellison is applicable to the system of Sakai, as they both share characteristics and capabilities, namely, they are directed to personalized product recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ellison to include the features of a POS terminal and a terminal, as taught by Harper. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ellison in order to provide an improved way for remote customers to find and purchase products (Harper, see: paragraph [0006]).  



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ellison, Acott, Liu, Sakai, and Agarwal, S., et al. (PGP No. US 2014/0279191 A1). 

Claim 9-
Ellison in view of Acott and Liu discloses the information processing system according to Claim 5, as described above.
Ellison discloses: 
wherein the at least one hardware processor is further configured to execute the instructions to implement extracting product purchase information and stores the extracted information in the purchase history as the payment information (Ellison, see: paragraph [0042] disclosing “collection and storage (e.g., in the database accessible by the system provider device 211 and in association with customer account retrieved at block 104” and “customer actions”), and 
Although Ellison discloses a flow line history, Ellison does not disclose a history table. Ellison does not disclose: 
Acott however, does teach: 
a history table (Acott, see: paragraph [0033] teaching “associate item listings with individuals and store the association in the storage module 250. In some example embodiments, the recommendation server 130 uses a database table in the storage module 250 to associate item listings for items purchased for individuals with the individual for which the item was purchased”); 
This step of Acott is applicable to system of Ellison, as they both share characteristics and capabilities, namely, they are directed to item recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ellison to include the feature of a table, as taught by Acott..  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Ellison to improve a recommendation selection for items for customers based on past user behaviors and interactions (Acott, see: paragraph [0019]).

Although Ellison discloses a flow line history, Ellison does not disclose that there is a browsing page and stores the access log of the browsing page. Ellison does not disclose: 
the at least one hardware processor is further configured to execute instructions to implement extracting an access log of a browsing page and stores the access log of the browsing page that has been extracted. 
Sakai, however, does teach: 
the at least one hardware processor is further configured to execute instructions to implement extracting an access log of a browsing page and stores the access log of the browsing page that has been extracted (Sakai, see: paragraph [0030]; and see: paragraph [0061] disclosing “For example, the user similarity determiner 2211 may use at least one of demographics (e.g., user's age and gender), preference information, a user's action history (e.g., a browsing history or a purchase history)”).
This step of Sakai is applicable to system of Ellison, as they both share characteristics and capabilities, namely, they are directed to item recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ellison to include the feature of the at least one hardware processor is further configured to execute instructions to implement extracting an access log of a browsing page and stores the access log of the browsing page that has been extracted, as taught by Sakai  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Ellison to provide better recommendations for users (Sakai, see: paragraph [0020]).

Ellison disclose as flow line history, but does not disclose:  
shopping cart information in an Electronic Commerce (EC) site, which is the shop; 
but Agarwal, however, does teach: 
shopping cart information in an Electronic Commerce (EC) site, which is the shop (Agarwal, see: paragraph [0058] teaching “Item recommendations may be further based upon prior purchases of the customer as well as prior purchases of other customers. For example, the e-commerce system 30 [i.e., the shop] may include data that shows a particular style of top is usually purchased in conjunction with the pants that are currently in the customer's virtual cart 22”).  
This step of Agarwal is applicable to the system of Ellison, as they both share characteristics and capabilities, namely, they are directed to shopping for products.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ellison to include the features of cart information and shopping cart information in an electronic commerce site, as taught by Agarwal. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ellison to improve and enhance a customer’s shopping experience when purchasing several items (Agarwal, see: Abstract and see: paragraph [0003]). 
Response to Arguments 
With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 16 May 2022, have been fully considered but are not considered persuasive. 
In response to the Applicant’s arguments found on pages 10 and 11 of the remarks stating that “the claimed features, at least as a whole per claim, should be found eligible as representing at least such ‘unconventional way’” and “the claims are at least not being recited at a high-level of generality, in contract to the USPTO examples of ‘certain methods of organizing human activity’,” the Examiner respectfully disagrees.  The claims were analyzed under the 2019 PEG and Step 2A, Prong 1 and it was determined that the claims recite an abstract idea of recommendations of products.  The abstract idea falls into the enumerated grouping of a method of organizing human activity and are directed to a sales activity or behaviors. For example, the claims recite the features of a recommendation table that keeps information of purchase products, information relating to stored purchased products that have been purchased by a customer targeted for recommendations of products, and extracting products to be recommended for the customer. The claims are directed to an abstract idea and recite activities that are directed to sale activities.  Therefore the claims, as a whole per claim, do recite an abstract idea that falls into the sub-grouping of a certain method of organizing human activity. 
In response to the Applicant’s arguments found on page 11 of the remarks stating that “the claim at least integrates the alleged judicial exception into a practical application,” the Examiner respectfully disagrees.  the claims were analyzed under Step 2A, Prong 2 (2019 PEG) and the recited elements, when considered in combination or individually, are not sufficient to integrate the abstract idea into a practical application. The features of one or more cameras installed in a shop and networked to at least one hardware processor, a memory storing instructions, at least one hardware processor configured to execute the instructions and a processing system are recited in a generic manner and are merely amounts to no more than an instruction to apply the abstract idea using a generic computer (i.e., processors). For example, paragraph [0086] of the instant specification describes the computer as: 
“In the aforementioned examples, the program(s) can be stored and provided to a computer using any type of non-transitory computer readable media. Non-transitory computer readable media include any type of tangible storage media”

In this case, even when considering the controlling the one or more cameras to track, and the previously recited features, they are still described in a generic manner and are utilized in a general manner for processing information via a computer. Therefore, the Examiner maintains that the claims do not recite features that would integrate the abstract idea into a practical application.  
	In response to the Applicant’s arguments found on page 12 of the remarks stating that “claim features represent a technological improvement” and “taking the pending rejection’s analysis as to such improvements needing to seemingly be recited in the claim language, the claim in Cosmokey would similarly have been found to not include such improvements in the claim language,” the Examiner respectfully disagrees. The decision in CosmoKey in which the court found the claims eligible under 101 and reversed the district court’s entry of judgement, was found to be eligible based on the claims reciting features directed to authenticating and verifying a user’s identify to permit access to transactions at a terminal. The claims and the specification were taken into account for the decision to be reversed and was found to be eligible under Step 2 of Alice, as the methods for authentication and verification were deemed to be an improvement over prior methods by preventing unauthorized access by a third party leading to a more advantageous process carried out on user devices (see CosmoKey Solutions GmbH & Co. KG. v. Duo Security LLCI). The decision and analysis for the case of CosmoKey differs from the instant case. For example, in the instant case, the features recited were analyzed under Step 2A, Prong 2 of the 2019 PEG. The additional elements and features recited in the claims and described in the instant specification were considered and were determined to be described in a generic manner. The features in this case do not provide an technical solution to a technical problem, differing from the claims and specification of CosmoKey. The Examiner would like to note that in paragraphs [0005]-[0006] of the specification describes a problem of: 
 “a problem in the technique disclosed in Patent Literature 1 that the customer cannot be notified of, after making a payment, only those recommended products that the customer was not aware of at the time of making the payment” 
and further describes a solution of: 
“to provide an information processing system and an information processing method capable of notifying, after making a payment, a customer of only those recommended products that the customer was not aware of at the time of making the payment”
The problem and solution described in the specification is not particularly a technical problem, rather, a business problem that would occur when making a payment because the customer is not aware of other recommended products. Further, the solution provided is a business solution,  providing information processing that allows notifying a customer after making a payment of other products to recommend. Neither the problem nor solution described are improving the technology itself and would be different than the claims and specification in the case of CosmoKey. Therefore, the Examiner maintains that the claims do not recite a technological improvement and do not recite similarities of those included in the decision for the case of CosmoKey. 
	In response to the Applicant’s arguments found on page 13 of the remarks stating “Applicant respectfully resubmits that the claimed features at least amount to significantly more than the alleged abstract idea,” the Examiner respectfully disagrees. The claims were analyzed under Step 2B of the 2019 PEG and the additional elements recited in the claims do not amount to significantly more than the abstract idea itself. The independent claims, as well as the dependent claims describe the additional elements in a generic manner. The additional elements are merely applying the abstract idea by using a generically claimed computer and computing components, even when considered individually and in combination with each other, and as a whole, the claims do not recite significantly more than the judicial exception itself. 
	In response to the Applicant’s arguments found on page 14 of the remarks stating that “at least as a whole and as specifically claimed (rather than the rejection’s characterization of those features), are not well-known, routine, and conventional,” and “The rejection admittedly did not perform such analysis, as noted at pages 32 and 33 of the Office Action, for not finding ‘that any of the claim limitations represent insignificant extra-solution activity’,” the Examiner acknowledges the Applicant’s discrepancies regarding the claims. However, as stated in the rejection above,  as well as the office action mailed on 14 February 2022, the Examiner notes that the 2019 PEG states that “if an examiner had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B,” which includes an evaluation of well-understood, routine, and conventional activity. In this case, the Examiner notes that the Examiner has not concluded that any of the claim limitations represent insignificant extra-solution activity. As such, any considerations under Berkheimer as to what is well-understood, routine, and conventional activity are unnecessary.
	Further, the Examiner acknowledges the Applicant’s remarks regarding the previous USPTO Director Iancu’s statement in the 46th Annual Meeting. However, the claims undergo separate analyses for 101 consideration and for prior art consideration (102 and 103). Further,  considering that the two analyses are “separate and distinct” from one another, and both have distinct requirements for eligibility, “patentability of the claimed invention under 102 and 103 with respect to prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101” (see MPEP 2106.05(1)).  Therefore, the claims analyzed under 2019 PEG are not eligible under 101, and thus the Examiner maintains the 101 rejection. 

With respect to the rejections made under 35 U.S.C. 102, Applicant’s arguments have been considered and are persuasive. However, in view of the amendments, Applicant’s arguments are moot and new grounds of rejection have been applied. The Examiner is relying on Ellison in view of Acott and Liu to teach the amended limitations. The new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to the rejections made under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. However, in view of the amendments, Applicant’s arguments are moot and new grounds of rejection have been applied. The Examiner is relying on Ellison in view of Acott and Liu to teach the amended limitations. The new grounds of rejection have been necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
As referenced in the Office Action mailed on 21 May 2021, Sato, M., et al. (PGP No. US 2016/0307213 A1) describes a non-transitory computer readable medium and system that calculates relationships between multiple items based on browsing history and purchase history of a user. 
As referenced in the Office Action mailed on 21 May 2021, "Strands Launches Plug-and-Play Product Recommendation Engine for eCommerce." (2008) (NPL) describes ways to deliver accurate and relevant product suggestions to customers based on the customer’s preferences and tastes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625